ON MOTION FOR REHEARING
PER CURIAM.
We grant the motion for rehearing and the motion to supplement the record. By those motions the state has now demonstrated, albeit tardily, that the appellant did enter a formal plea of guilty in a recorded proceeding before the trial court. Based on the record as supplemented by the state and the issues raised in the original and supplemental briefs filed by appellant, we now affirm appellant’s conviction and sentence and withdraw our opinion of March 4, 1987.
*565ANSTEAD and GLICKSTEIN, JJ., and KLEIN, HERBERT M., Associate Judge, concur.